Title: [Diary entry: 14 April 1791]
From: Washington, George
To: 

Thursday 14th. Left Richmond after an early breakfast & passing through Manchester received a salute from cannon & an Escort of Horse under the command of Captn. David Meade Randolph as far as Osbornes where I was met by the Petersburgh horse & escorted to that place & partook of a Public dinner given by the Mayor & Corporation and went to an assembly in the evening for the occasion at which there were between 60 & 70 ladies. Petersburgh which is said to contain near 3000 Souls is well situated for trade at present, but when the James River navigation is compleated and the cut from Elizabeth River to Pasquotanck effected it must decline & that very considerably. At present it receives at the Inspections nearly a third of the Tobacco exported from the whole State besides a considerable quantity of Wheat and flour—much of the former being Manufactured at the Mills near the Town. Chief of the buildings in this town are under the hill & unpleasantly situated but the heights around it are agreeable. The Road from Richmond to this place passes through a poor Country principally covered with Pine except the interval lands on the [James] River which we left on our left.